UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report: August 9, 2013 (Date of earliest event reported) Firsthand Technology Value Fund, Inc. (Exact name of registrant as specified in its charter) Maryland (State or other jurisdiction of incorporation) 814-00830 (Commission File Number) 77-6100553 (IRS Employer Identification Number) 150 Almaden Blvd., Suite 1250 San Jose, CA (Address of principal executive offices) (Zip Code) (800) 976-8776 (Registrant's telephone number, including area code) Not Applicable (Former Name or Former Address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01.Other Events On August 9, 2013 Firsthand Technology Value Fund, Inc. (the “Company”) issued a press release announcing the second quarter 2013 financial results.The Company's press release issued August 9, 2013 is attached as Exhibit 99.1. Item 9.01. Financial Statements and Exhibits (a) Financial statements: None (b) Pro forma financial information: None (c) Shell company transactions: None (d) Exhibits Press Release dated August 9, 2013. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated: August 9, 2013 FIRSTHAND TECHNOLOGY VALUE FUND, INC. By: /s/ Kevin Landis Kevin Landis President Exhibit Index Exhibit No. Description Press release dated August 9, 2013
